El Juez Presidente Señor Pons Núñez
emitió la opinión del Tribunal.
El pasado 18 de noviembre de 1988, el Partido Nuevo Progresista (P.N.P.) presentó un recurso de revisión en el tribunal de instancia en el que solicitó la revisión de una resolución(1) emitida por la Comisión Estatal de Elecciones (C.E.E.) el 17 de noviembre de 1988. Mediante la misma se decidió anular, en el recuento de la votación llevada a cabo en el Municipio de San Juan durante las Elecciones Generales de 1988, aquellas papeletas que tuviesen en su parte posterior las iniciales del elector. La resolución en cuestión contó con la aprobación de todos los partidos, excepto el peticionario P.N.P. Se acompañaron al recurso diez (10) papeletas y se alegó, expresamente, que dichas iniciales fueron colocadas al dorso(2) de esas papeletas por los electores como consecuen-cia de una instrucción “errónea, incompleta o confusa de parte de los propios funcionarios del Colegio de Votación” (alegato del recurrente, pág. 2), y que al anular las mismas se privaba a un grupo de electores de su derecho al voto en violación de la Constitución del Estado Libre Asociado de Puerto Rico y de la de Estados Unidos.
Aun cuando de las papeletas que acompañaron a la solici-tud surge que las mismas representan votos para distintos partidos, no surge de los autos que los electores posible-mente afectados fueran parte en los procedimientos ante la *11C.E.E. o en el tribunal de instancia.(3) Luego de algunos inci-dentes procesales se celebró la correspondiente vista el 5 de diciembre pasado. Durante la mañana de ese día se escucha-ron, por un período de aproximadamente tres (3) horas, los argumentos de las partes sobre varios aspectos legales del caso. Los opositores presentaron diversos argumentos que equivalían a solicitudes de desestimación.
Después de escuchar ampliamente a todas las partes sobre las distintas cuestiones de derecho planteadas, el tribunal determinó que al reanudar la sesión a las 2:00 P.M. se comenzaría a escuchar la evidencia de la parte recurrente. Al comenzar el desfile de prueba la parte recurrente presentó, como su primer testigo, al Sr. José A. Cario Rodríguez, Comisionado Electoral alterno del P.N.P. Luego de ciertas preguntas preliminares a dicho testigo, se decretó un receso para que él pudiese examinar la evidencia documental que tenía disponible la parte recurrente, a saber, fotocopia del frente y el dorso de trescientas cincuenta y siete (357) papeletas que la parte demandante había anunciado presentaría al tribunal.
Luego de dicho receso el testigo declaró que había podido examinar aproximadamente la mitad de las papeletas, que no le podía dar al Tribunal ninguna información en cuanto a qué había ocurrido en aproximadamente las dos terceras partes de las papeletas así examinadas, pues no aparecía en las mismas anotación de clase alguna que permitiera formar una conclusión sobre el particular, y que con relación a la otra tercera parte de las examinadas podía decirle al Tribunal que el trámite administrativo no había sido agotado y *12que las papeletas no habían llegado al nivel de una decisión por la Comisión Estatal de Elecciones en propiedad.
A la luz de lo anterior, el Tribunal le comentó al abogado de la parte recurrente que si la situación era como señalaba su propio testigo el caso no podía proseguir. Se suscitó entonces una corta discusión sobre el asunto, luego de la cual el abo-gado de la parte recurrente le indicó al Tribunal que sometía el caso completo sin evidencia de clase alguna, pues entendía que como cuestión de derecho las papeletas no podían ser anu-ladas aun cuando tuvieran al dorso unas iniciales en adición a las iniciales de los funcionarios de mesa del colegio de vota-ción. El Tribunal advirtió expresamente al abogado que si so-metía el caso de esa forma el Tribunal no tendría otra alterna-tiva que la de desestimar el mismo, y el abogado insistió en que así lo sometía. El Tribunal entonces determinó en corte abierta que desestimaba el recurso. (Énfasis suplido y en el original.) Sentencia, págs. 5-6.
Es importante advertir que, no obstante la desestimación del recurso, el tribunal de instancia hizo claro “que la . . . sentencia no expresa opinión de clase alguna en cuanto al derecho que pudiese tener cualquier candidato a elección de impugnar la certificación de cualquier otro candidato, conforme el trámite establecido en el artículo 6.014 de la Ley Electoral vigente, 16 L[.]P[.]R[.]A[.] 3274”. Sentencia, pág. 9.
De dicha determinación recurren los peticionarios ante nos alegando, en síntesis, que incidió la C.E.E. al anular las papeletas iniciadas por los electores y el tribunal a quo al desestimar el recurso de revisión a que se refiere este caso.
I
Versa este recurso, esencialmente, sobre uno de los más fundamentales derechos políticos de los puertorri-*13queños: la secretividad del voto.(4) Éste, conjuntamente con el derecho al más amplio acceso al proceso de votación, cons-tituyen pilares de la democracia puertorriqueña. En relación con las Elecciones Generales de 1988 ya hemos tenido ocasión de atender reclamos referentes a este segundo pilar. En P.N.P. y P.I.P. v. Rodríguez Estrada, 122 D.P.R. 490 (1988), nos enfrentamos al requerimiento de ampliar el acceso al ejercicio del derecho al voto y respondimos ordenando a la C.E.E. que ampliara e hiciera viable hasta el propio día de las elecciones ese derecho a todos los electores excluidos de las listas electorales por errores atribuibles a la C.E.E.
Ahora, como hemos señalado, nos toca atender reclamos referentes a la secretividad del voto.
Si bien el voto es uno de los derechos de más preeminencia e importancia en nuestro sistema constitucional, el mismo, al igual que todo otro derecho, no es absoluto. Puede ceder ante intereses públicos apremiantes en pro del bienestar común, la sana convivencia y para salvaguardar el ejercicio mismo de ese derecho. Una de las instancias en la que debe ceder este derecho al voto es cuando se viola el postulado constitucional de la secretividad. No cabe duda que el Estado posee un interés extremadamente apremiante en preservar el principio del voto secreto.
Para una cabal comprensión del tema que tratamos y del interés preponderante del Estado en esta área, conviene re-*14cordar el trasfondo histórico sobre el que se erige la disposi-ción de la Constitución del Estado Libre Asociado de.Puerto Rico que consagra ese derecho para el electorado puertorri-queño. Con ese propósito adoptamos el excelente resumen histórico que hizo el entonces Juez Presidente Señor Trías Monge en su opinión disidente en el caso P.S.P., P.P.D., P.I.P. v. Romero Barceló, 110 D.P.R. 248, 270-277 (1980). Narra el referido magistrado lo siguiente:
La experiencia del pueblo de Puerto Rico en el ejercicio de la franquicia electoral ha sido corta y mayormente aciaga. Desde 1493 hasta la convocatoria a Cortes de 1810 no se celebraron elecciones en el país, excepto las convocadas esporádicamente para la selección, con grandes cortapisas, de los regidores y alcaldes ordinarios. Las primeras elecciones por voto directo tuvieron lugar el 30 de mayo de 1869. El primer partido político no se constituyó formalmente hasta un año más tarde. F.M. Quiñones, Historia de los Partidos Reformista y Conservador, Madrid, Imp. de J.F. Morete, 1889, passim. J.M. de Labra, América y las Constituciones Españolas de 1812, Madrid, Tip. Sindicato de Publicidad, 1914.
La votación de 1810 y las que ocurrieron bajo la Constitución de Cádiz de 1812 fueron de tipo indirecto, de tres grados. Para su descripción, véase: L. Cruz Monclova, Historia de Puerto Rico, Río Piedras, Ed. Universitaria, 1958, T. I, pág. 31, y los capítulos primero a quinto del título tercero, y el primero y segundo del título sexto de la Constitución gaditana. E. Tierno Galván, Leyes Políticas Españolas Fundamentales (1808-1936), Madrid, Ed. Tecnos, 1968, pág. 26 y ss. La picaresca electoral, según la frase de Sánchez Agesta,, tanto en la forma de fraude privado como de actuación por parte del gobierno, le restó seriedad al proceso eleccionario de esa época. L. Sánchez Agesta, Historia del Constitucionalismo Español, 2da ed., Madrid, Instituto de Estudios Políticos, 1964, págs. 163-173, 443-447.
Nuestros primeros partidos políticos nacieron también en momento de gran corrupción electoral. Sobre el período cons-titucional septembrino ha escrito Carro Martínez:
“El régimen representativo andaba a la deriva; la indiferen-cia política que en el pueblo español creaban las irregulari-*15dades electorales le mantenía apartado de las urnas. Los sufragios eran unas veces, las más, un mandato de los Gobernadores civiles, de los Comités y de los caciques de los pueblos.” A. Carro Martínez, La Constitución Española de 1869, Madrid, Ed. Cultura Hispánica, 1952, pág. 29. Carro Martínez hace, más adelante, op. cit., pág. 110, comentarios que aplicaban tanto a la España como al Puerto Rico de la época:
“Tanto los gobernadores como los gobernados faltaban a sus deberes. Las faltas de autoridad hacían nacer sufragios inexistentes en favor del Gobierno; las faltas del pueblo incrementaban por lo general los votos republicanos. La cosa se explica con facilidad; da la casualidad que en las provincias donde el Gobernador Civil era progresista, las elecciones eran de color progresista; donde el Gobernador era unionista, triunfaban los unionistas, y casi siempre resultó que las elec-ciones eran el vivo retrato de las ideas del Gobernador.”
La participación puertorriqueña en las elecciones era escasa. De una población de 650,000 habitantes participaron 4,000 electores en los comicios de 1869, número que se elevó en 1871 a 15,851. L. Cruz Monclova, op. cit., T. II, 1ra parte, págs. 19, 167. En 1876, no obstante, en los tiempos aún más dificultosos de la Restauración, la cifra descendió a 1,900. J.M. de Labra, op. cit., pág. 12. Bajo la Constitución de 1876 las Cortes no eran verdaderamente representativas, ya que el go-bierno influía decisivamente en su composición. Los ayunta-mientos y las diputaciones provinciales eran también formas vacías, pues los gobernadores regían sus actuaciones. J. Costa y Martínez, Crisis Política de España, 3ra ed., Madrid, 1914, y del mismo autor, Oligarquía y Caciquismo como la Forma Actual de Gobierno en España, Madrid, Imp. de los Hijos de M.G. Hernández, 1902.
Las primeras elecciones locales en 1869 se celebraron conforme a las disposiciones del Real Decreto de 14 de diciembre de 1868, 100 Colección Legislativa de España 925, basado en el Real Decreto, luego ley, de 9 de noviembre de 1868, 100 Colección Legislativa de España 578, aplicable propiamente a España. Esta legislación imponía el uso del sistema de colegio abierto, entre 9:00 a.m. y 3:00 p.m. El Real Decreto de 1 de abril de 1871, 106 Colección Legislativa de España 633, dispuso para la celebración en Puerto Rico de las elecciones del *1620 de junio y días siguientes de 1871. Éstas debían verificarse de acuerdo con la referida ley de 14 de diciembre de 1868, por lo que también se utilizó el colegio abierto.
Nuestros primeros partidos vivieron una vida azarosa. Hubo persecución sistemática de los partidos liberales, con el consiguiente efecto deplorable en el clima electoral. El Partido Liberal Reformista dejó prácticamente de existir en los años de 1874 a 1881. Intentó rehabilitarse en 1883, pero pronto expiró. J. de Celis Aguilera, Mi Grano de Arena, San Juan, Imp. de Acosta, 1886, págs. III, 97 y ss.; J.G. Gómez y A. Sendras y Burín, Isla de Puerto Rico, Madrid, Imp. de Gil y Navarro, 1891, págs. 75, 136; J.A. Gautier Dapena, Trayectoria del Pensamiento Liberal Puertorriqueño en el Siglo XIX, San Juan, Instituto de Cultura Puertorriqueña, 1963, pág. 91.
Su sucesor, el Partido Autonomista, organizado en 1887, fue combatido desde el comienzo. J.M. de Labra, La Cuestión Colonial, Madrid, Tip. de Gregorio Estrada, 1898, pág. 29; P. Barbosa del Rosario, La Comisión Autonomista de 1896, San Juan, Imp. Venezuela, 1957, págs. 73, 111, 128; L. Cruz Monclova, Historia de Puerto Rico, Río Piedras, Ed. Universitaria, 1962, T. III, 2da parte, pág. 264. A partir del triunfo del Partido Autonomista, capitaneado por Baldorioty de Castro, en las elecciones de marzo de 1887, se desató la era temible de los compontes. A.S. de Predreira, El Año Terrible del 87, San Juan, Bibilioteca de Autores Puertorriqueños, 1948. El partido acudió usualmente a la abstención electoral a partir de 1891. P. Barbosa del Rosario, De Baldorioty a Barbosa, San Juan, Imp. Venezuela, 1957, pág. 245 et seq.
Al finalizar el período de gobierno español, en Puerto Rico continuaba el sistema de colegio abierto. Véanse el Real Decreto de 31 de diciembre de 1896 y el de 25 de noviembre de 1897, el último de los cuales adaptó a Cuba y Puerto Rico la Ley Electoral Española de 26 de junio de 1890. 3 Laws, Ordinances, Decrees and Military Orders, Washington, Government Printing Office, 1909, pág. 1795 y ss. Esta legislación incluía fuertes penalidades y otras supuestas garantías contra el fraude electoral. Aun así continuó la inconformidad general con las prácticas electorales. L. Cruz Monclova, Luis Muñoz Rivera, San Juan, Instituto de Cultura Puertorriqueña, 1959, pág. 638 y ss.
*17Durante el período de gobernación militar se celebraron las llamadas elecciones de los cien días. Preocupado por los há-bitos electorales prevalecientes, el General George W. Davis eliminó el sufragio universal varonil vigente y permitió que votasen tan s[ó]lo los contribuyentes de récord o los que supiesen leer y escribir, si hubiesen residido en Puerto Rico los dos años precedentes a su inscripción. O.G. 145 de 21 de septiembre de 1899. Aun así la campaña fue violenta. Luis Muñoz Rivera describió estas elecciones como las más difíciles, “cien batallas campales” de salvajes tumultos y choques cruentos. Obras Completas de Luis Muñoz Rivera (1890-1900), Madrid, Ed. Puerto Rico, 1925, pág. 256.
Ante esta situación tampoco se consagró directamente el sufragio universal varonil en la Ley Foraker. El Secretario de la Guerra, Elihu Root, entre otros, se oponía a su concesión. L. J. Gould, La Ley Foraker: Raíces de la Política Colonial de Estados Unidos, Río Piedras, Ed. U.P.R., 1969, pág. 72. El Art. 29 de la Ley Foraker, 31 Stat. 82 (1900), mantuvo en vigor las leyes españolas y las órdenes militares existentes, sujeto a las condiciones que fijase el Consejo Ejecutivo para las pri-meras elecciones y a las que estableciese para el futuro la Asamblea Legislativa.
El 1 de marzo de 1902 se aprobó una Ley Electoral que continuó el colegio abierto en Puerto Rico. Estatutos Revisados de 1902, págs. 115, 123. Ningún esfuerzo legislativo para lograr elecciones pacíficas, limpias y libres tenía éxito. El doctor Fernós Isern escribió lo siguiente sobre esta primera época:
“La Isla Ilegó a estar al borde de la guerra civil. En San Juan, el periódico Diario de Puerto Rico de Muñoz Rivera fue asaltado y su planta destruida. En San Lorenzo se libró un combate a la entrada del pueblo cuando la Policía trabó lucha con un grupo de campesinos que acompañaban un entierro, se alegó que venían a atacar la población. Los campesinos eran Federales. En Yabucoa, en Cayey, ocurrieron balaceras fre-cuentes. Se hacían arrestos viciosos para humillar personas honorables. Se llamó a esta época de ‘las turbas’. A. Fernós Isern, Estado Libre Asociado, Puerto Rico, Ed. U.P.R., 1974, pág. 15.”
Las turbas golpearon a los seguidores del partido minorita-rio de entonces y destruyeron la imprenta del periódico de *18don Luis Muñoz Rivera. Como resultado, se procesó al propio Muñoz Rivera por el delito, según denunció él, “de defender su domicilio”. L. Muñoz Rivera, Campañas Políticas, Madrid, Ed. Puerto Rico, 1925, Vol. II de las Obras Completas, pág. 10.
Varios gobernadores, entre ellos Hunt en 1904, Winthrop en 1905 y 1906, Post en 1908, Colton en 1911 y Yager en 1915 y 1916, criticaron acerbamente él sistema electoral del país y recomendaron su reforma. N. Rigual, Reseña de los Mensajes de los Gobernadores de Puerto Rico (1900-1930), 1966, págs. 39, 48, 61, 73, 137, 144-45.
En 1906 se aprobó una nueva Ley Electoral, Leyes de P.R., 1906, pág. 33 y ss., y otra en 1919, Ley Núm. 79 de 25 de junio de 1919, sin que estas leyes y sus enmiendas hiciesen mella significativa en las prácticas censuradas. Sobre las elecciones de 1924 ha escrito Henry Wells, La Modernización de Puerto Rico, trad. de P.G. Salazar, Puerto Rico, Ed. Universitaria, 1972:
“La elección fue, sin embargo, tan irregular que los resul-tados oficiales posiblemente hayan exagerado la fuerza de los vencedores. Como los unionistas y los republicanos de Tous Soto habían heredado un control completo de la maquinaria electoral, inclusive un monopolio de los oficiales de mesa y observadores, no vacilaron en cometer fraude en muchos dis-tritos. La compra de votos y la intimidación de los electores llegó a extremos nunca vistos. Pág. 110.
Véanse también, sobre la corrupción en esta y otras elecciones hasta los años cuarenta: B. Pagán, Historia de los Partidos Políticos Puertorriqueños, 1959, Vol. I, págs. 244-47; G.K. Lewis, Puerto Rico, Libertad y Poder en el Caribe, Río Piedras, Ed. Edil, 1969, págs. 195, 199; E.P. Hanson, Transformation: The Story of Modern Puerto Rico, New York, Simon and Schuster, 1955, págs. 39, 45-46, 173, 180, 185.
Para 1929 el fraude estaba tan arraigado, conforme a observadores de la época, que el sistema electoral del país continuaba en descrédito. E. Ramírez Brau, Mancha Roja o historia breve de un elector que no se manchó, Ponce, Ed. El Día, 1929, págs. 9, 16. En 1936 se llegó hasta el patrocinio de un concurso para premiar los mejores relatos de violaciones a las leyes electorales. D. Targa, El Modus Operandi de las Artes *19Electorales en Puerto Rico, San Juan, Imp. Puerto Rico, Inc., 1940, pág. 8 y ss. Targa describe ampliamente las técnicas de la compraventa del voto, el acorralamiento de electores para provocar su abstención, los tiroteos y otros medios prevalecientes entonces para corromper el proceso electoral. Véase también: T. Mathews, Puerto Rican Politics and the New Deal, Gainsville, Fla., U. of Fla. Press, 1960, págs. 263, 301-02. Las listas electorales estaban plagadas de errores. De acuerdo con un censo de la P.R.R.A., “de 852,832 personas mayores de veintiún años en la isla, 852,904 [sic] son votantes inscritos”. El fraude más obvio fue en la municipalidad de Coamo, donde el censo encontró 9,775 habitantes mayores de veintiún años. Los electores inscritos en esta municipalidad eran la bagatela de 14,144 ó, en términos de porcentaje, 144 por ciento de los habitantes eran electores inscritos en Coamo. Mathews, ibid., pág. 263. Véase, además: Congressional Record, Senado, Vol. 80, parte 6, págs. 5,923-5,927.
La Ley Núm. 3 de 29 de junio de 1936, que enmendó la de 1919, cambió el sistema de colegio abierto por el de colegio cerrado “para evitar el voto repetido que dio en el pasado motivo para fraude”. B. Pagán, op. cih, T. II, pág. 114. No fue hasta los años cuarenta que rindió fruto esta legislación después de la intensa campaña educativa librada por el partido que advendría al poder a comienzos de la década. C. Ramos de Santiago, Gobierno de Puerto Rico, Puerto Rico, Ed. U.P.R., 1970, pág. 94 y n. 148; H. Wells, op. cit., págs. 284-85. Contribuyó a este resultado la creación de un importante uso consti-tucional: a partir de 1940, hasta 1974, los cambios que sufrie-ron las legislaciones de 1919 y años subsiguientes se efectua-ron tan s[ó]lo con el pleno consentimiento de los partidos polí-ticos representados en la Asamblea Legislativa. E. P. Hanson, op. cit., pág. 184.
Este es el historial que tuvo ante sí la Asambléa Constituyente. La honestidad y la paz entonces reinantes estaban en su infancia. Apenas contaban doce años de edad. Tras ellas se alzaba la larga y tétrica experiencia que hemos reseñado. De este trasfondo nacen, y a su luz debemos interpretar, el Preámbulo, la Sec. 1 del Art. I y las Secs. 1 y 2 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico. (Escolio omitido.)
*20Véase, además, 2 Diario de Sesiones de la Convención Constituyente 1402-1403 (1951-1952), donde se señalan los propósitos que se persiguen al consagrar en nuestra Consti-tución la secretividad del voto.
Atendiendo todo este transfondo histórico puertorriqueño es que nuestra Constitución dispone que:
Las leyes garantizarán la expresión de la voluntad del pueblo mediante el sufragio universal, igual, directo y secreto, y protegerán al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral. (Énfasis suplido.) Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 261.
No cabe duda, pues, que el Pueblo de Puerto Rico, al plasmar en su Constitución la secretividad del voto, lo hizo atendiendo un interés extremadamente apremiante de proteger al elector contra las coacciones y presiones indebidas que habían sido parte fundamental de amargas y deleznables experiencias políticas sufridas en el curso de su historia. Por eso en P.N.P. v. Tribunal Electoral, 104 D.P.R. 741, 755 (1976), señalamos:
... el requisito de que el voto sea secreto, se dispuso con el propósito de “. . . asegurar la inviolabilidad del albedrío del elector.”
Asimismo, en P.S.P., P.P.D., P.I.P. v. Romero Barceló, supra, pág. 298, el Juez Asociado Señor Negrón García, en su opinión concurrente y disidente, agregó que:
... el objetivo del voto secreto de un ciudadano es asegurarle contra y protegerlo de las coacciones, para garantizarle la li-bertad de poder entrar a la caseta electoral, solo con su con-ciencia, y hacer allí su cruz, secretamente, sin que a nadie le importe cómo y dónde la hizo. ... Repetimos, es esencial que el voto sea confidencial, pues con ello “se evitan coacciones y represalias que pondrían en peligro la independencia del elector y la consiguiente sinceridad de su sufragio”.
El interés del Estado en proteger este derecho es tan intenso que la propia disposición constitucional que lo *21crea manda que las leyes lo garanticen y ordena la protección “al ciudadano contra toda coacción en el ejercicio de la prerrogativa electoral”. Const. E.L.A., supra. De ahí que, a través de legislación, se tipificara como delito coaccionar al elector al emitir su voto o violar su secretividad. 16 L.P.R.A. sec. 3375(a). Como podemos notar, este modo dispuesto por nuestra Constitución para votar, además de proyectarse como uno de los más preciados derechos de nuestros ciuda-danos, constituye también el medio a través del cual el Es-tado descarga su importante obligación de proteger el libre albedrío del elector.(5) Adviértase, entonces, que la renuncia de este derecho por el votante imposibilitaría al Estado de poder cumplir con la referida obligación constitucional. Debe tenerse presente que la propia decisión del elector de renun-ciar a emitir un voto secreto podría responder a presiones o coacciones, que es justamente lo que se interesa evitar con esta medida. De suerte que, distinto a otros derechos cuya renuncia no acarrea efecto o perjuicio alguno más allá de la persona que lo posee, en estos casos tal renuncia podría te-ner un impacto significativo en contra de los mejores intere-ses del pueblo y de nuestro sistema democrático. Sólo bajo circunstancias de fuerza mayor o imperativos superiores, tales como cuando se trate de electores no videntes o funcio-narios electorales, puede levantarse el velo de secretividad que protege el ejercicio del sufragio. Acceder a plantea-mientos de derecho a la renuncia de dicha prerrogativa por el elector o a argumentos que propugnan la impotencia de la comisión para anular papeletas marcadas o iniciadas, signifi-caría abrir la puerta a una época de oscurantismo electoral *22que debe quedar confinada en el pasado, aunque recordada por los libros de historia para que jamás se repita.
Precisamente, sobre el mandato constitucional aludido es que descansan las prohibiciones de marcas o iniciales en la papeleta contenidas en la ley electoral y su reglamento.
II
La legislación y reglamentación electoral vigentes atienden, además, ese mandato constitucional en forma amplia.(6) Veamos.
La Ley Electoral de Puerto Rico, en su Art. 1.003(35), 16 L.P.R.A. sec. 3003(35), define como papeleta nula aquella “votada por un elector que posteriormente a una elección la Comisión Estatal de Elecciones determine que no debe contarse o consignarse a los efectos del resultado de dicha elección”. (Énfasis suplido.) Luego, en el inciso (36), define como papeleta protestada “aquella en que aparezca arrancada la insignia de algún partido; escrito un nombre, salvo que sea en la columna de candidatos no encasillados; o tachado el nombre de un candidato, o que contenga iniciales, palabras, marcas o figuras de cualquier clase que no fueren de las permitidas para consignar el voto”. (Énfasis suplido.) 16 L.P.R.A. sec. 3003(36).
*23Por su parte, el Art. 6.004 de dicha ley, dispone que:
Los votos de las papeletas protestadas no se contarán para los candidatos, pero se anotarán en las columnas del Acta del Colegio Electoral correspondiente, para que la Comisión Electoral actúe con relación a las mismas conforme se dispone en este Subtítulo con relación al escrutinio general. 16 L.P.R.A. sec. 3264.
Ya en el proceso del escrutinio general, establece el Art. 6.008 de la Ley Electoral de Puerto Rico, en su parte pertinente, lo siguiente:
Después que la Comisión Estatal hubiere recibido la documentación de las elecciones procederá a practicar un escrutinio general, interviniendo con las papeletas no adjudicadas y las protestadas y contará o rechazará éstas, según lo que a su juicio se requiera por ley .... (Énfasis suplido.) 16 L.P.R.A. sec. 3268.
Por otro lado, las Reglas 71 y 78 del Reglamento Oficial de las Elecciones Generales de 1988 (Reglamento de Elecciones de 1988), págs. 82 y 89, disponen:
R. 71 — Reglas Especiales para la Adjudicación de Papeletas en el Escrutinio General o Recuento
En el escrutinio general o recuento se actuará con relación a las papeletas no adjudicadas y las protestadas para determi-nar la validez o nulidad de éstas. En adición a los criterios de adjudicación dispuestos bajo las Reglas Núm. 51 y Núm[.] 52, las siguientes reglas tendrán aplicación en estos escrutinios.
R. 78 — Será Protestada Toda Papeleta:
c) que tenga escrito nombres o iniciales fuera de la columna de Nominación Directa, sean éstas al frente o al dorso de la papeleta, a excepción de lo que se expresa en la Regla Núm. 79 que sigue, o que sean las iniciales requeridas al dorso de las papeletas a los inspectores del colegio. (Énfasis suplido.)
*24Resulta evidente de los Arts. 1.003(36) y 6.008, supra, y de las Reglas 71 y 78, op. cit., que la Ley Electoral de Puerto Rico y su reglamento se ocupan de prevenir el que se utilicen marcas o iniciales que puedan servir para identificar el voto de algún elector. Ellas facultan a la C.E.E., obviamente con el fin de desalentar esa práctica, a anular las papeletas marcadas o iniciadas y se establece el procedimiento que debe seguirse para hacerlo. El Art. 1.003(36) de la Ley Electoral de Puerto Rico, supra, y la Regla 78 del Reglamento de Elecciones de 1988 disponen que las papeletas marcadas o iniciadas serán protestadas y, en virtud de los Arts. 6.004 y 6.008 de la Ley Electoral de Puerto Rico, supra, se faculta a la C.E.E. a examinar, adjudicar o rechazar esas papeletas en el escrutinio general o en el recuento (Art. 6.011 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3271). Según el texto del Art. 1.003(35) de la Ley Electoral de Puerto Rico, supra, por definición, el rechazo de una papeleta equivale a anular la misma. Es por esa razón que la Regla 71 del Reglamento de Elecciones de 1988, págs. 82-83, expresamente establece que “[e]n el escrutinio general o recuento se actuará con relación a las papeletas no adjudicadas y las protestadas para determinar la validez o nulidad de éstas”. (Énfasis suplido.) Es evidente que resulta totalmente incorrecta la aseveración de que el reglamento vigente no le confiere a la C.E.E. la facultad de anular papeletas que, alegadamente, contengan las iniciales del elector. De lo contrario, ¿qué sentido tendría someterlas a ese proceso y prohibir su adjudicación en el escrutinio original si, al fin y al cabo, ellas tienen que ser adjudicadas? “Es elemental el axioma de que la ley no puede exigir cosas inútiles ni absurdas.” P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400, 444 (1980).
*25Tanto en el Reglamento Oficial de las Elecciones Generales de 1984 (Reglamento de Elecciones de 1984)(7) como en el actual, se dispone expresamente la nulidad de las papeletas iniciadas o marcadas. La variante en el reglamento actual, que sustituyó la palabra “nula” por “protestada”, tiene el propósito de flexibilizar lo relativo a la anulación de esas papeletas, de suerte que en lugar de decretarse inflexible y absolutamente su nulidad en el escrutinio original, a ese nivel únicamente se protesten y se remitan dichas papeletas a la comisión en pleno para que sea ésta quien dilucide su adjudicación o rechazo. Así, se le ofrece la oportunidad a quien reclame su adjudicación a presentar prueba en favor de su reclamo. Nos parece plenamente justificable tal enmienda si se considera que la presencia de una marca o inicial en la papeleta no debía tener el efecto inmediato de destruir la validez del voto sin que antes se pasara juicio, por ejemplo, sobre si se trataba del tipo de marca que prohíbe la ley o si fue hecha por el elector(8) o por otra persona. De ahí que la ley y el reglamento vigentes dispongan que será protestada y establezcan un proceso para su examen o evaluación, luego de lo cual, una vez determinado que se trata de marcas indebidamente consignadas en la papeleta y que tienen el efecto de identificar o distinguir esa papeleta de las otras, se decrete su anulación. Lo anterior es cónsono con el *26proceso de evaluación establecido por ley y con la facultad expresa concedida a la comisión de rechazar o anular esas papeletas. Obsérvese que tan evidente resulta la facultad de la comisión de anular este tipo de papeletas que en el “Manual ilustrado de los procedimientos en los colegios de votación y las unidades electorales” (Manual) de 8 de noviembre de 1988, pág. 8, al hacerse referencia a las marcas que inva-lidan la papeleta, se incluyen las protestadas por marcas o iniciales del elector. Véase Apéndice I, pág. 1. La interpretación que evidencia dicho manual, adoptado unánimemente por todos los partidos(9) antes de las elecciones, nos merece mayor confiabilidad que la adelantada por el peticionario, que contradice, después de conocer el contenido del voto, la interpretación que adoptó antes de los comicios.
Por otra parte, nótese que no es sólo en Puerto Rico donde se anulan las papeletas que contengan marcas o ini-ciales.
Numerosas jurisdicciones estatales de Estados Unidos se han pronunciado a favor de la invalidez de papeletas electorales cuando las mismas contengan marcas o iniciales que tengan el propósito de distinguir o de identificar al elector. En Griffin v. Rausa, 118 N.E.2d 249 (1954), la Corte Suprema de Illinois resolvió, ratificando jurisprudencia anterior, que cualquier marca hecha por el elector sobre la papeleta con el fin de identificarse anula la misma aun cuando la intención del elector de votar por determinado candidato fuere clara. Añadió que la determinación de lo que consti-*27tuye una marca con el propósito de identificarse es una cuestión de hecho a ser determinada de una inspección de la misma papeleta. En Sims v. George, 236 N.E.2d 820 (1968), la Corte Suprema de Indiana, en virtud de la Ley Electoral de dicho estado, anuló ciertas papeletas que contenían iniciales o marcas capaces de identificar a los electores. En Parker v. Hughes, 67 P. 637 (1902), el Tribunal Supremo de Kansas determinó que las papeletas en las cuales el elector había hecho cualquier clase de marca capaz de identificarlo debían ser anuladas, aun cuando la Ley Electoral de ese estado no proveía específicamente la anulación de éstas. Véase, además, Angelle v. Angelle, 204 So. 2d 581 (1967); McGee v. Fuselier, 330 So. 2d 383 (1976); Brunet v. Evangeline Parish Bd. of Sup’rs, 379 So. 2d 271 (1979); In re Recount of Ballots Cast in General Election, 325 A.2d 303 (Pa. 1974); In re Contest of 1979 General Election, etc., 414 A.2d 310 (Pa. 1980); Beck v. Cousins, 106 N.W.2d 584 (1960); Frakes v. Farragut Community School District, 121 N.W.2d 636 (1963); Devine v. Wonderlich, 268 N.W.2d 620 (1978); Hodgson v. Knoblauch, 109 N.E. 338 (1915); Elwell v. Comstock, 109 N.W. 698 (1906); Dennis v. Caughlin, 41 P. 768 (1895).
En resumen, consistentemente se ha sostenido la invalidez o nulidad de papeletas electorales que contengan iniciales, firmas o cualquier tipo de marcas diferentes a las permitidas por ley para emitir el voto cuando ello tenga el efecto de identificar o de distinguir dicha papeleta de las otras. El fundamento que ha permeado dichas decisiones es evitar la coacción, la intimidación, el soborno o cualesquiera otras prácticas corruptas que tiendan a minar la pureza del proceso electoral y la libertad del elector al emitir su voto.
III
 Si bien el voto está resguardado por una presun-ción de validez y de legalidad, P.P.D. v. Admor. Gen. de Elecc*28iones, 111 D.P.R. 199 (1981), esa presunción no es perti-nente al caso que nos ocupa. Obviamente, tal presunción se refiere a aquel voto emitido de modo regular, donde prima facie se haya acatado la ley. Mas cuando de la propia faz de la papeleta surge que la misma contiene alguna irregularidad que contraviene la ley y los reglamentos aplicables, no es procedente invocar dicha presunción. No se puede presumir lo que la simple vista niega. En estos casos la propia papeleta evidencia la irregularidad. Por lo tanto, es sobre el elector que recae el peso de la prueba en este caso. Le corresponde a éste demostrar que actuó de buena fe y que fue inducido a error por la orientación confusa de los funcionarios de cole-gio. Ello fue precisamente lo que los peticionarios declinaron hacer en la vista de este caso en el Tribunal Superior al re-nunciar a presentar prueba.
Resultaría, por otra parte, improcedente colocar sobre la comisión el peso de la prueba en los casos en que se invaliden o se anulen papeletas por el fundamento en cuestión, puesto que ello podría requerir de la C.E.E. tener que descorrer el velo de secretividad que cubre el ejercicio del voto de aquellos electores cuyas iniciales puedan ser compatibles con las que aparezcan en las papeletas. ¿Cómo saber si las iniciales J.P.R. estampadas en una papeleta corresponden a Juan Pérez Rodríguez o a José Pagán Rivera, o a cualquier otra persona con tales iniciales? Eso sólo lo conoce la persona que estampó las iniciales y aquella a quien podría ir dirigido el mensaje. De manera que, si se interpretara que el modo legal y constitucional de anular un voto por este fundamento es mediante la concesión de unas garantías procesales previas al elector cuyo voto fuera a anularse, tales como citación, oportunidad de ser oído, pruebas caligráficas, etc., tendrían que ser citados e interrogados todos los electores de ese colegio; no sólo aquellos cuyos nombres puedan responder a las iniciales contenidas en la papeleta. Considérese que *29cualquier persona en el colegio pudo haber hecho marcas o iniciales en su papeleta aun cuando su nombre no concuerde con las mismas. Ello acarrearía, obviamente, el peligro de la pérdida de la secretividad del voto de esos electores. Por lo complicado y prolongado de la pesquisa podría hacerse ino-perante la protección a la secretividad que garantiza la ley.
De ahí que el elector o. partido que impugne dicha anulación es al que le corresponde establecer o probar lo que a bien tenga para sostener o restituir la validez de su voto. Precisamente por estas mismas razones resultaría igualmente improcedente imponer sobre la comisión el peso de la prueba en casos en los que un partido o un elector alegue fraude. El elector o el partido que lo alegue tiene el peso de probarlo con evidencia sólida, clara y convincente. Lo anterior está predicado en el principio jurídico de que el fraude no se presume. González v. Rivera, 42 D.P.R. 313 (1931); Monclova v. Financial Credit Corp., 83 D.P.R. 770 (1961); Banco Crédito v. Chico Sagastibelza, 90 D.P.R. 125, 134 esc. 10 (1964); P.P.D. v. Admor. Gen. de Elecciones, supra, pág. 223 esc. 22. En este caso la C.E.E. no anuló las papeletas bajo el fundamento de fraude. Las mismas fueron anuladas porque los electores incumplieron con las disposiciones electorales aplicables que, en previsión del fraude, prohíben hacer marcas o iniciales en las papeletas. Si tales iniciales se hicieron con propósitos fraudulentos o sencillamente porque el elector prefirió emitir su voto de esta manera, o porque fue inducido a error, lo desconoce la C.E.E. y los tribunales. La C.E.E. actuó a base de una violación prima facie de la ley electoral y su reglamento.
Además, el derecho al voto, no empece su gran preeminencia, no tiene credenciales de inimpugnabilidad. La Legislatura tiene la facultad de regular el ejercicio de ese derecho y todo lo concerniente al proceso electoral. Art. VI, *30Sec. 4 y Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1; P.S.P. v. Com. Estatal de Elecciones, supra. Precisamente, el legislador, en el Art. 5.028 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3231, dictaminó que la “Comisión Estatal de Elecciones dispondrá, mediante reglamento, la forma en que los electores marcarán sus papeletas a propósito de consignar en ellas su voto”. Siguiendo esa encomienda, la Regla 46 del Reglamento de Elecciones de 1988 estableció las formas y maneras mediante las cuales los elec-tores deberán votar. “La ignorancia de las leyes no excusa de su cumplimiento.” 31 L.P.R.A. sec. 2.
Por tanto, ese derecho tiene que ejercitarse dentro de los parámetros de las leyes y los reglamentos aplicables, y no de manera anárquica o de acuerdo con el parecer de cada elector. Máxime cuando se trata de legislación que, lejos de obstruir u obstaculizar el ejercicio del derecho al voto, promueve su protección, sobre todo el ejercitarlo de manera voluntaria y libre de toda coacción. De modo que cuando el elector no proceda conforme a la ley, ese voto legítimamente puede impugnarse y, de corroborarse la violación a la ley, anularse. En el caso de autos se ha alegado que algunos electores consignaron sus iniciales en la papeleta inducidos por los funcionarios de colegio que les instruyeron en esa dirección. Sin embargo, al celebrarse la vista en el tribunal de instancia para dilucidar este punto, los demandantes, después de comenzar a interrogar a su propio testigo sobre este particular y éste indicar que “no le podía dar al Tribunal ninguna información en cuanto a qué había ocurrido” (énfasis suplido), optaron por no presentar prueba, sometiendo el caso por las cuestiones de derecho. Sentencia, pág. 5.
Téngase en mente que el Art. 1.016 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3016a, le impone *31la obligación al Tribunal Superior de celebrar vista en su fondo, recibir evidencia y hacer sus propias determinaciones de hecho y conclusiones de derecho al revisar las decisiones de la C.E.E. No se trata, por lo tanto, de una mera revisión limitada a cuestiones de derecho. Se trata en realidad de un juicio de novo. Véase Vélez Quiñones v. Srio. de Instrucción, 86 D.P.R. 755 (1962). Este momento era apro-piado y oportuno para que los peticionarios presentaran prueba sobre las alegaciones en cuestión, incluso evidencia que no fue presentada ante la C.E.E. Sin embargo, como ya señalamos, ello no se hizo. Ante tal situación no se pueden dar por probadas tales instrucciones. Debe inferirse que los recurrentes no contaban con prueba alguna para sustentar sus alegaciones, no solamente en cuanto a las trescientas cincuenta y siete (357) papeletas anunciadas, sino ni siquiera en cuanto a las diez (10) papeletas que acompañó a su solicitud. Adviértase que esas papeletas que se acompañaron como parte de las alegaciones corresponden a distintos colegios. De ellas no surgen las instrucciones que se alegan impartie-ron en relación con cada uno de esos votos. Las alegaciones tienen que ser probadas, puesto que ellas de por sí no hacen prueba. Adviértase que el peticionario, en la vista celebrada, anunció que presentaría en evidencia esas trescientas cincuenta y siete (357) papeletas y el testimonio de cerca de cuarenta (40) testigos, lo que luego no hizo. Tampoco puso a disposición de la otra parte esa prueba. Debe presumirse que la misma le hubiese resultado adversa. Regla 16(5) de Evidencia, 32 L.P.R.A. Ap. IV.
Por otra parte, no es esto materia o asunto del cual se pueda tomar conocimiento judicial. La Regla 11 de Evidencia, 32 L.P.R.A. Ap. IV establece las circunstancias o los hechos de los cuales pueden tomar conocimiento judicial los tribunales. Dispone esta regla, en lo pertinente, lo siguiente:

*32
Regla 11. Conocimiento judicial de hechos adjudicativos

(A) Los tribunales podrán tomar conocimiento judicial de hechos que no son razonablemente objeto de controversia por:
(1) Ser de conocimiento general dentro de la jurisdicción territorial del tribunal, o
(2) ser susceptibles de determinación inmediata y exacta recurriendo a fuentes cuya exactitud no puede ser razonable-mente cuestionada. 32 L.P.R.A. Ap. IV, R. 11.
De entrada, los hechos que nos ocupan en este caso están en controversia. No hay acuerdo o consenso entre las partes respecto a que los funcionarios de colegio impartieran a los electores las instrucciones del modo que alegan los peticionarios, ni siquiera que impartieran instrucciones algunas. Tampoco se cumple con las circunstancias específicas contenidas en los incisos de la regla antes citada.
En lo que concierne al primer inciso, es de rigor reconocer que las particulares instrucciones que alegan haber recibido un grupo de electores en algunos colegios no constituyen un hecho de conocimiento general, sobre todo cuando no existe evidencia en el sentido de que la mayoría de los electores que votaron en dichos colegios iniciarán sus papeletas. Las alegadas instrucciones particulares no las conoce el tribunal de instancia ni este Tribunal, ni son de conocimiento general del pueblo de Puerto Rico, y según la prueba testifical que comenzó a desfilar antes de la renuncia a presentar prueba, ni aun las conocía el propio Comisionado Electoral Alterno del peticionario P.N.P. Es a hechos o a información de clara notoriedad y de conocimiento público a lo que se refiere este inciso. Véanse: E.L. Chiesa, Práctica Procesal Puertorriqueña, Evidencia, San Juan, Pubs. J.T.S., 1979, Vol. I, Cap. II, pág. 28; Moa v. E.L.A., 100 D.P.R. 573 (1972); Lluberas v. Mario Mercado e Hijos, 75 D.P.R. 7, 19-20 (1953). En consecuencia, no podemos tomar conocimiento judicial de esas instrucciones, máxime cuando se trata de errores no generalizados, puesto que de mil tres *33(1,003) colegios de votación que había en San Juan, sólo en un reducido grupo de ellos se registraron papeletas iniciadas y respecto a una significativa minoría de electores. Además, no existe alegación ni prueba referente al número de cole-gios en que, alegadamente, se dieron tales instrucciones.
Tampoco tiene aplicación a este caso el segundo inciso, particularmente si observamos el lenguaje claramente restrictivo del mismo. Nótese que este inciso requiere que se trate de hechos susceptibles de determinación inmediata y exacta recurriendo a fuentes cuya exactitud no puede ser razonablemente cuestionada. En primer término, los hechos en cuestión no son susceptibles de determinación inmediata, puesto que no se trata meramente de identificar unos colegios en los que se alega se impartieron instrucciones confusas, sino que sería necesario interrogar a los funcionarios que en ellos laboraron y a los electores que, alegadamente, recibieron tales instrucciones.
En segundo lugar, es dudoso que se cuente en este caso con fuentes cuya exactitud no pueda ser razonablemente cuestionada. Es preciso notar que por tratarse del sistema de colegio abierto las instrucciones se repiten durante todo el tiempo en que fluyen los electores al colegio de votación. Así que lo que realmente se pretende es tomar conocimiento judicial de las comunicaciones orales que ocurrieron entre personas en algunos colegios en distintos momentos durante el día de las elecciones. Ni aun contestes todos los funcionarios de colegio en cuanto a la información ofrecida a los electores procedería catalogarse esta fuente como razonablemente incuestionable. En algunos casos incluso podría haber honestas discrepancias respecto a la interpretación que pueda aplicarse a esas instrucciones. Este inciso lo que autoriza es tomar conocimiento judicial de asuntos o datos de *34fácil acceso o corroboración como, por ejemplo, los récord o autos de los casos presentados en los tribunales. Chiesa, op. cit., pág. 34.
No procede el conocimiento judicial de hechos adjudicativos a base de vagas inferencias que toleran razonablemente distintas conclusiones. Frente a esa situación, el tribunal de instancia desestimó la demanda. Como puede notarse, carecía dé evidencia que sustentara las alegaciones.
Tampoco hubiera podido dicho tribunal descansar en las declaraciones juradas, si se le hubiesen presentado, pues ellas constituyen prueba de referencia. Nuestro derecho evidenciario define el concepto “prueba de referencia” como una “declaración aparte de la que hace el declarante al testificar en el juicio o vista, que se ofrece en evidencia para probar la verdad de lo aseverado”. 32 L.P.R.A. Ap. IV, R. 60. El término “declaración” incluye aseveraciones tanto orales como escritas. Como regla general, la prueba de referencia no se admite en evidencia. 32 L.P.R.A. Ap. IV, R. 61. Aunque las reglas disponen'varias excepciones a esa regla general, las declaraciones juradas no están previstas en ninguna de ellas. Tampoco debe entenderse incluida entre las cláusulas residuales. 32 L.P.R.A. Ap. IV, R. 64(B)(5) y 65(W). Véanse: T. González, Excepciones residuales de las Reglas de Prueba de Referencia, LVI (Núm. 4) Rev. Jur. U.P.R. 611, 617 (1987); Chiesa, op. cit., Cap. VIII, pág. 361. Esta regla de exclusión está primordialmente fundada en la ausencia de garantías circunstanciales de confiabilidad y exactitud, y en el hecho de que la persona que hace la aseveración no está disponible para ser contrainterrogada.(10) Ello *35lesiona, además, el derecho que tienen las partes de confron-tarse con la prueba en su contra, lo cual si bien no nace en este caso del derecho constitucional al careo que tienen los acusados de delito, puesto que este es un procedimiento de naturaleza civil, el mismo forma parte del debido proceso de ley procesal que tiene cualquier parte en un procedimiento judicial. Ortiz Cruz v. Junta Hípica, 101 D.P.R. 791, 795 (1973).
Como puede observarse, las declaraciones juradas en este caso menoscaban el derecho de la parte que sostiene la posición contraria de enfrentarse a esa prueba, contrainterrogar a los testigos y a que el juez observe su comportamiento en la silla testifical. Las mismas, por lo tanto, son inadmisibles en el caso de autos como prueba sustantiva.
IV
Á tenor con lo antes indicado, correspondía a las partes presentar su prueba ante el Tribunal Superior, cosa que no hicieron. No es ante este Foro que procedía presentar dicha prueba. Nuestra función revisora de las determinaciones del Tribunal Superior se limita únicamente a cuestiones de derecho. Así lo preceptúa expresamente el Art. 1.017 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3016b, al señalar lo siguiente:
Cualquier parte afectada por una decisión del Tribunal Superior podrá radicar un recurso de Revisión fundamentado en cuestiones de derecho ante el Tribunal Supremo de Puerto Rico, dentro de los diez (10) días siguientes a la notificación de la misma. (Énfasis suplido.)
Resulta de rigor destacar que desde el año 1903 (Cayol v. Balseiro y Georgetti, 3 D.P.R. 178 (1903)) hemos *36repudiado reiteradamente la práctica, en que incurre en este caso el peticionario, de presentar ante este Tribunal prueba o documentación que no fue presentada ante el tribunal de instancia.
En Belmonte v. Mercado Reverón, Admor., 95 D.P.R. 257, 263-264 (1967), expresamos que constituye una práctica indeseable el que un recurrente ante este Tribunal, al pre-sentar una solicitud de revisión, la acompañe de documentos que no tuvo ante sí el tribunal de instancia. Este Tribunal no podrá tomar en consideración ninguno de dichos documentos. E.L.A. v. Mercado Carrasquillo, 104 D.P.R. 784 (1976); Matos v. P.R. Ry., Lt. & P. Co., 58 D.P.R. 160 (1941); Collazo Vda. Texidor v. Pueblo, 46 D.P.R. 164 (1934); Casalduc et al. v. La Compañía Trasatlántica de Hamburgo, 9 D.P.R. 350 (1905). Además, hemos reglamentado este asunto en la Regla 34(c) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. I-A.
En lo que concierne al caso de autos, nos referimos particularmente a declaraciones juradas y papeletas que, sin ex-plicación alguna, se han presentado ante este Tribunal y que no fueron presentadas ante el tribunal a quo. Resulta parti-cularmente repudiable y censurable esta práctica cuando, como aquí, advertido el peticionario por el tribunal de instan-cia de sus consecuencias, le anunció y ratificó a éste que “sometía el caso completo sin evidencia de clase alguna” (sentencia, pág. 6), y cuando las declaraciones juradas que se traen ante este Tribunal, sin hacer advertencia alguna de que no fueron presentadas en instancia, constituyen, como antes indicamos, el más claro caso de prueba de referencia.
Ante la ausencia de prueba y la improcedencia de tomar conocimiento judicial como cuestión de derecho, no procedía validar las papeletas aludidas y la desestimación de este caso constituyó un dictamen correcto por parte del tribunal de instancia.
*37Una consideración final. Resulta de difícil explicación, en un caso de la importancia y posible trascendencia pública como la de éste, el cúmulo de anomalías en que han incurrido los abogados de los recurrentes. Como hemos señalado antes en esta opinión y aquí resumimos: (a) incumplen con las Reglas Aplicables a los Recursos para la Revisión de Decisiones Administrativas ante el Tribunal Superior, 4 L.P.R.A. Ap. VIII-A; (b) anuncian que el caso “está motivado por 357 papeletas municipales” que no presentan en evidencia; (c) anuncian que cuentan con cerca de cuarenta (40) testigos y sólo presentan uno (1) que comparece, como testigo del peticionario, el cual “no le podía dar al Tribunal ninguna información en cuanto a qué había ocurrido en aproximadamente las dos terceras partes de las papeletas así examinadas, pues no aparecía en las mismas anotación de clase alguna que permitiera formar una conclusión sobre el particular, y que con relación a la otra tercera parte de las examinadas podría decirle al Tribunal que el trámite administrativo no había sido agotado y que las papeletas no habían llegado al nivel de una decisión por la Comisión Estatal de Elecciones en propiedad” —(énfasis suplido) sentencia, pág. 5 — ; (d) renúncian a presentar la prueba documental y testifical que habían anunciado después de advertidos de su efecto, y sometieron el caso completo sin evidencia alguna; (e) cuando recurren a este Tribunal, incumplen con el reglamento e impropiamente, y sin explicación alguna, intentan traer ante la atención del Tribunal prueba que no habían presentado en instancia, la cual para colmo constituye prueba de referencia.
Todo lo anterior nos obliga a preguntarnos si ello es pro-ducto del desgano que produce la falta de convicción profe-sional o del avalamiento pro forma de unas expresiones pú-blicas. Sea cual fuere el caso, la situación amerita que lla-memos la atención de los abogados del peticionario a las obli-*38gaciones que les impone la Regla 9 de Procedimiento Civil, 32 L.P.R.A. Ap. III, y los cánones de ética profesional.
En resumen, resolvemos:
1. Que el derecho constitucional al voto, aunque fundamental, no es absoluto. Puede ceder ante intereses públicos mas apremiantes, como es el de mantener la secretividad del sufragio, en previsión de coacciones o presiones indebidas contra el elector.
2. Que nuestro derecho electoral dispone que las pape-letas marcadas o iniciadas serán protestadas y que una vez la comisión en pleno las examine y decida que las mismas pue-den tener el efecto de identificar al elector puede anular las mismas.
3. Que la presunción de validez y corrección de la que goza el derecho al voto queda destruida cuando de la propia faz de la papeleta surge que el elector emitió su voto de modo irregular, en violación prima facie de la Ley Electoral de Puerto Rico.
4. Que es a quien alegue la validez de papeletas así mar-cadas a quien le corresponde el peso de la prueba para sus-tentar su alegación. Ello en vista de que la C.E.E., al decre-tar la nulidad de esos votos, actúa por mandato de la legisla-ción y reglamentación electoral aplicable, y que colocar so-bre la comisión el peso de la prueba en estos casos, además de impráctico, podría acarrear el peligro de la pérdida de la secretividad del voto para todos los electores del colegio.
5. Que es materia de prueba, y no de la cual se pueda tomar conocimiento judicial, las particulares razones en fun-ción de las cuales un elector ha marcado o iniciado su pape-leta a fin de juzgar su motivación al incurrir en esa práctica.
*396. Que es repudiable y censurable presentar ante este Tribunal prueba que no fue presentada en el tribunal de ins-tancia.(11)
Considerado el recurso como una solicitud de revisión, y habiendo comparecido las partes en virtud de la Regla 50 del Reglamento de este Tribunal, 4 L.P.R.A. Ap. I-A, por los fundamentos expuestos en esta opinión se expedirá el auto y se dictará sentencia que confirme la emitida por el tribunal de instancia.
El Juez Asociado Señor Negrón García emitió opinión disidente, a la cual se une el Juez Asociado Señor Rebollo Ló-pez. El Juez Asociado Señor Ortiz no intervino.
*40[[Image here]]
*41—o—

 Copia de la resolución de la Comisión Estatal de Elecciones (C.E.E.) no se acompañó al recurso presentado en el tribunal de instancia ni se acompaña al recurso instado en este Tribunal. Tampoco se ha explicado porqué no se hizo. Regla 6(d)(1) de las aplicables a los Recursos para las Decisiones Administrativas ante el Tribunal Superior, 4 L.P.R.A. Ap. VIII-A; Regla 17 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. I-A; In re Reglamento del Tribunal Supremo, 116 D.P.R. 670 (1985).


 Una de las papeletas que acompaña a la solicitud de revisión tiene una inicial, la letra “K”, en su propia faz y no contiene iniciales extrañas al dorso.


 De conformidad con el Art. 1.016 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3016a, cualquier parte afectada por una resolución de la comisión podrá recurrir al Tribunal Superior mediante escrito de revisión dentro de los diez (10) días siguientes a la notificación de tal determinación. Este término ha expirado ya en este caso. Los autos originales han sido elevados y examinados por este Tribunal.


 La inserción de Macondo en esta controversia, ese pueblo imaginario y universalmente latinoamericano producto de la maravillosa imaginación y viven-cias soeioculturales de Gabriel García Márquez, debe obedecer, a nuestro juicio, a una muy particular interpretación literaria que desconoce la universalidad de Cien Años de Soledad. Es esa obra de arte (novela) una que se desmerece si se le atribuyen proyecciones cromáticas particulares a la política puertorriqueña. Ma-condo tiene tanta relevancia a esta controversia como tendría la cantaleta de Fernanda. G. García Márquez, Cien Años de Soledad, 16ta ed., Buenos Aires, Ed. Sudamericana, 1970, pág. 281 y ss.
Contrario a la alusión literaria y posición minoritaria, lo que hacemos es proteger al elector para que no se conozca su tinte político cuando ejerce su voto.


 Este caso es totalmente distinguible del de P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400 (1980) (“pavazos”), pues este último trata sobre la ubicación de la marca mediante la cual el elector vota secretamente por su prefe-rencia electoral, mientras que en el caso de autos se trata de mareas o iniciales con el efecto de identificar al elector.


 La vigilancia e interés constante del Estado en esta materia lo ejemplifica la Comisión Especial para la Revisión del Proceso Electoral (C.E.R.P.E.), creada por la Asamblea Legislativa de Puerto Rico mediante la Resolución Conjunta Núm. 21 de 2 de julio de 1981, al emitir su informe que recomienda los cambios que culminaron en la Ley Núm. 3 de 10 de enero de 1983 que, a su vez, reformó integralmente la Ley Electoral de Puerto Rico. Esa comisión, en su informe, reconoció la intensidad del interés plasmado en el Art. II, Sec. 2, Const. E.L.A., L.P.R.A., Tomo 1, al punto que recomendó que se limitara el número de recusaciones permitidas durante el día de las elecciones a fin de evitar, inter alia, “[q]uitarles el derecho al voto secreto a miles de electores”. (Énfasis suplido.) Informe de la Comisión Especial para la Revisión del Proceso Electoral de Puerto Rico, 17 de mayo de 1982, pág. 29.


 El Reglamento Oficial de las Elecciones Generales de 1984, pág. 87, disponía lo siguiente:

“R. 78 SERA NULA TODA PAPELETA:

c) que tenga escrito nombres o iniciales fuera de la columna de Nominación Directa, sean éstas al frente o al dorso de la papeleta, a excepción de lo que se expresa en las Reglas #79 y 80 que siguen, o que sean las iniciales requeridas en este Reglamento a los inspectores del colegio.”


 No está en controversia en este caso que, en efecto, fueron los electores quienes hicieron tales marcas o iniciales. La alegación principal de los peticionarios es en el sentido de que los electores estaban facultados para ello y que la comisión carecía de facultad para anular sus papeletas.


 El “Manual ilustrado de los procedimientos en los colegios de votación y las unidades electorales” de 8 de noviembre de 1988 fue aprobado por unanimidad por los comisionados de los tres (3) partidos políticos. No puede ahora el peticio-nario hacer caso omiso a ese manual, pues “por regla general, entonces, un comi-sionado no puede desentenderse y hacer caso omiso de los acuerdos y reglas válidas adoptadas previamente por unanimidad”. P.S.P. v. Com. Estatal de Elecciones, supra, pág. 410. Véase que no se trata de una regla que admita interpretaciones bonafide diversas. El término “invalidan” sólo admite una interpretación.


 En Pueblo v. García Reyes, 113 D.P.R. 843, 852-853 (1983), se sostuvo que las declaraciones que constituyen prueba de referencia deberían ser tomadas con cautela, ya que la misma acarrea riesgo con respecto a: (1) la narración del *35evento; (2) la percepción; (3) el recuerdo del evento, y (4) la sinceridad del decla-rante.


 Nuestro análisis no descansa en las interpretaciones de la ley que erró-neamente puedan haber hecho las partes o el presidente de la C.E.E., sino en nuestra propia interpretación del derecho aplicable.
Por prudencia judicial, en esta opinión no tratamos el tema de la certifica-ción del candidato a Alcalde de San Juan, pues ello no está ante nos y, además, es objeto de un pleito separado presentado y pendiente de dilucidarse ante el Tribunal Superior.
También ignoramos la aspersión de tinte personal que se pueda deducir se nos hace, puesto que no nos parece propio atender tales asuntos en una opinión del Tribunal.